Mr. Justice Santana Becerra,
concurring.
Upon concurring in the decision of this cas^ I wish to state the following:
(1) It being unnecessary, because of the way this case has been treated by the majority, to do so, I abstain from expressing my view — even by way of explanation as stated by this Court in footnote 12 of its Opinion, and by impli*556cation from the language of the last paragraph thereof— as to whether pursuant to •§ 6 of the Reasonable Rents Act which provides that the Administrator shall fix the reasonable rent for the dwellings or buildings constructed after October 1, 1942, “on the basis of the cost of construction of said dwelling or building,” the factor of the lot should be included, whether in terms of cost or value; which abstention I deem of strict consequence, if it is intimated that a failure to do so involves a constitutional question of deprivation of property without due process of law. The legislative policy being what it is, this constitutes an important factor in the economic philosophy of the Rents Act, specially if the lot whereon the new building is situated belonged to the owner prior to October 1, 1942, as indicated in the case at bar and which this Court has not decided in the appropriate proceeding.
(2) I would not invoke the case of Coll v. Sec. of the Treas., ante, p. 26, to decide the present case. Although this is not the appropriate place to express my opinion regarding said case, in the decision of which I did not participate, I think that its pronouncements should not keep growing or expanding. In any event, I do not think that the case at bar involves any legal interpretation that would give rise to a constitutional question of law, but rather an erroneous finding of fact made hy the Administrator in deciding the case as one involving a new construction, when as a matter of fact it did not exist.
I am authorized by Mr. Justice Belaval and by Mr. Justice Hernández Matos to set forth herein that they concur in paragraph (2) above.